Citation Nr: 1707212	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.  

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1963 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for atrial fibrillation, bilateral hearing loss, and bilateral tinnitus.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, with regards to service connection for atrial fibrillation, in August 2014, the Veteran was granted service connection and a 100 percent disability rating for ischemic heart disease.  In an October 2015 deferred rating decision, the RO noted that the Veteran had been contacted and asked if he would like to continue with his appeal for atrial fibrillation since he is 100 percent service-connected for ischemic heart disease.  The Veteran stated over the phone that he is satisfied with his evaluation and does not want to continue his appeal.  The RO requested that the Veteran send a letter stating that he does not want to continue his appeal for atrial fibrillation; however, the Veteran has yet to send in written notification of the withdrawal of his appeal.  Therefore, upon remand, the RO/Appeals Management Office (AMO) should seek clarification in writing from the Veteran as to whether he intends to withdraw his appeal of the issue of entitlement to service connection for atrial fibrillation, or whether he seeks to continue the appeal. 

Turing to service connection for bilateral hearing loss, in a January 2011 addendum opinion, the examiner used the normal hearing examination separation results as indication that there is no nexus.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  This, a showing of normal hearing upon separation is not enough to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss without any other rationale.  Consequently, upon remand, the Veteran must be afforded a new VA opinion.

Finally, given the potential interaction between a claim of service connection for a hearing loss disability and a claim of service connection for tinnitus, reciprocal development of the latter claim is consistent with affording the Veteran the benefit of all reasonable doubt in the development and adjudication of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Seek clarification from the Veteran as to whether he intends to continue his appeal of the issue of entitlement to service connection for atrial fibrillation.  All correspondence concerning this matter should be fully documented in the record and the RO/AMO should request that the Veteran withdraw his appeal in writing.  If the Veteran intends to continue his appeal, conduct any additional development deemed necessary.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The electronic claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus are etiologically related to service.

Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, supra.

In rendering the above opinions, the audiologist should note that the absence of in-service evidence of disability during service, including at the separation examination, is not fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

